                                                                                              '   I   /




                                                                               f""J   ,,

UNITED STATES DISTRICT COURT
                                                                         C'-


                                                                                 ·'   // ,:
SOUTHERN DISTRICT OF NEW YORK


CHERI ALMANZAR-PAULINO,
                                                              Case No. 16-CV-5116(NSR)
                              Petitioner,
                                                              (Related Criminal Action:
       -against-                                              Case No. 13-CR-91 l-04(NSR))

UNITED STATES OF AMERICA,                                     OPINION & ORDER

                              Respondent.


NELSONS. ROMAN, United States District Judge

       Petitioner Cheri Almanzar-Paulino ("Petitioner" or "Almanzar-Paulino") was sentenced to

a one hundred and eight (108) month term of incarceration following his guilty plea, pursuant to a

plea agreement, to conspiracy to commit Hobbs Act Robbery in violation of Title 18 U.S.C. §

1951, and to brandishing a firearm during and in connection with the Hobbs Act Robbery

conspiracy, in violation of Title 18 U.S.C. § 924(c). Petitioner moves, pursuant to 28 U.S.C. §

2255 ("Section 2255"), to vacate, set aside, or correct his sentence following the U.S. Supreme

Court's decision in United States v. Davis, 2019 WL 2570623 (U.S. June 24, 2019), which deemed

18 U.S.C. § 924(c)(3)(B) vague and therefore unconstitutional. (ECF No. 1.) In response to the

motion, the Government concedes that Petitioner's conviction for violating 18 U.S.C. § 924(c) has

been invalidated and must be vacated. Accordingly, Petitioner's Section 2255 motion is granted to

the extent of setting the criminal matter, Case No. 13-CR-911-04 (NSR), down for a hearing on

October 2, 2019, at 11 :00 a.m., for the purpose of vacating Petitioner's conviction for violating

18 U.S.C. § 924(c) , and resentencing Petitioner on his conviction to conspiracy to commit Hobbs

Act Robbery (the remaining count on his conviction). United States v. Davis, 2019 WL 2570623

at *13 citing Dean v. United States. 581 U.S._, 137 S.Ct. 1170 (2017).
         In accordance with the foregoing, Petitioner's motion is granted. The Clerk of the Court is

respectfully directed to mail a copy of this opinion to petitioner, terminate the motion, to enter

judgment in favor of Petitioner, to terminate the action and close this case. The Probation

Department is respectfully directed to prepare and issue a supplemental presentence report in

advance of the above scheduled hearing.

Dated:    July]O, 2019                                       SO ORDERED:
          White Plains, New York
                                                                    /J-SJ~ -----"--
                                                                      !             ;,d"

                                                                      ,c"',p"   C




                                                         NELSON S. ROMAN
                                                       United States District Judge




                                                  2
